DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 07/27/2022 with respect to claims17-26 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. The nonstatutory double patenting rejection remain.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-19, 24-27, 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 1-4, 7-9, 15-16 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claims of the present application.
Patent No.9,153,284
Application No.17/153,284
Claim7 recites a video signal receiving apparatus comprising: 
circuitry configured to receive, from a video signal generating apparatus, a video signal having text data inserted within, the video signal generating apparatus external to said video signal receiving apparatus; extract said text data from said received video signal, the extracted text data representative of an operation corresponding to a selected option on the video signal generating apparatus from a plurality of options, each option corresponding to a different operation to be performed on the video signal receiving apparatus; 
and interpret, as the selected operation to be performed on said video signal by the video signal receiving apparatus, said text data extracted from the video signal; wherein said video signal receiving apparatus automatically performs the selected operation corresponding to the selected option represented in said text data, and the video signal receiving apparatus performs the selected operation at a point in time in the video signal from which the inserted text corresponding to the selected operation was extracted.
Claim9 recites the video signal receiving apparatus according to claim 7, wherein the circuitry is further configured to record said received video signal, …
Claim17 recites a medical video recorder comprising circuitry configured to: 
receive an endoscopic video signal with a generated metadata added to the endoscopic video signal: 








interpret the generated metadata; and process the endoscopic video signal based on the interpreted metadata, and to record the endoscopic video signal in the video recorder based on the interpreted metadata.
Claim8 recites he video signal receiving apparatus according to claim 7, wherein said circuitry receives a serial digital video signal in HD-SDI format, and said circuitry is further configured to extract a term value which is a type of metadata, as said text data from an ancillary data area in a vertical blanking interval of said serial digital video signal in said HD-SDI format.
Claim18 recites the medical video recorder according to claim 17, wherein the
endoscopic video signal is a serial digital video signal in HD-SDI format stipulated by
SMPTE, and wherein the metadata is a term value, which is a type of metadata stipulated by SMPTE, inserted as ancillary data into a vertical blanking interval of the endoscopic video signal in the HD-SDI format.
Claim9 recites the video signal receiving apparatus according to claim 7, wherein the circuitry is further configured to record said received video signal, said interpret text data designating a video recording start point and a video recording end point as a video signal recording start instruction and a video signal recording end instruction respectively, and start and end recording of said video signal in response to said text data designating said video recording start point and said video recording end point, respectively.
Claim19 recites the medical video recorder according to claim 17, 


wherein the endoscopic video signal includes text data designating a video recording start point and a video recording end point in response to the execution of the recording start executor and the recording end executor respectively.
 Claim1 recites video signal generating apparatus comprising: a camera configured to generate a video signal; and circuitry configured to operate said camera, the circuitry having a plurality of options, each option corresponding to a different operation to be performed on a video signal receiving apparatus; generate text data in response selection of an option from the plurality of options on said circuitry; and insert said text data generated by said circuitry into said video signal, wherein said text data inserted into said video signal is representative of the operation corresponding to the selected option, the video signal receiving apparatus configured to receive said video signal, extract the inserted text from said video 
signal, 
interpret said inserted text data extracted from the video signal as the selected operation to be performed on said video signal by the video signal receiving apparatus, and automatically perform the selected operation on the video signal, wherein said video signal receiving apparatus is external to said video signal generating apparatus, and the video signal receiving apparatus performs the selected operation at a point in time in the video signal from which the inserted text corresponding to the selected operation was extracted
Claim24 recites a method of operating medical video recorder comprising: 


receiving an endoscopic video signal with a generated metadata added to the endoscopic video signal: interpreting the generated metadata; and processing the endoscopic video signal based on the 









interpreted metadata, wherein processing the endoscopic video signal includes recording the endoscopic video signal in the video recorder based on the interpreted metadata.
Claim2 recites the video signal generating apparatus according to claim 1, wherein said camera generates a serial digital video signal in HD-SDI format, said circuitry further configured to generate, as said text data, a term value which is a type of metadata, and said circuitry further configured to insert said term value as ancillary data into a vertical blanking interval of said serial digital video signal in said HD-SDI format.
Claim25 recites the method according to claim 24, wherein the endoscopic video signal is a serial digital video signal in HD-SDI format stipulated by SMPTE, and wherein the metadata is a term value, which is a type of metadata stipulated by SMPTE, inserted as ancillary data into a vertical blanking interval of the endoscopic video signal in the HD-SDI format.
Claim3 recites The video signal generating apparatus according to claim 1, wherein said circuitry includes a recording start executor and a recording end executor configured to start and end video recording, respectively, on said video signal receiving apparatus configured to receive said video signal with said inserted text data, and said circuitry further configured to generate text data designating a video recording start point and a video recording end point in response to execution of said recording start executor and said recording end executor respectively.
Claim26 recites the method according to claim 24, wherein the endoscopic video signal includes text data designating a video recording start point and a video recording end point in response to the execution of the recording start executor and the recording end executor respectively.
Claim4 recites the video signal generating apparatus according to claim 1, wherein said circuitry includes a video frame of interest executor configured to be operated regarding a video frame of interest so that the frame is communicated as a point of interest to said video signal receiving apparatus configured to receive said video signal with said inserted text data, and said circuitry further configured to generate text data designating said point of interest in response to the selected option
Claim27 recites the method to claim 24, wherein a frame is identified as a video frame of interest in response to an input operation by an operator, and wherein the generated metadata designated in the endoscopic video signal includes a point of interest generated in response to an input operation performed by an operator of an
endoscope generating the endoscopic video signal.
Claim15 recites   a video signal generating and receiving system comprising: a video signal generating apparatus; and a video signal receiving apparatus external to said video signal generating apparatus; wherein said video signal generating apparatus includes a camera configured to generate a video signal, and circuitry configured to operate at least either said camera or said video signal receiving apparatus configured to receive said video signal, the circuitry having a plurality of options, each option corresponding to a different operation to be performed on the video signal receiving apparatus, generate text data in response to selection of an option from the plurality of options on said circuitry, and insert said generated text data into said video signal, said text data inserted into said video signal is representative of a selected operation corresponding to the selected option, said video signal receiving apparatus configured to receive said video signal with said inserted text data, wherein said video signal receiving apparatus includes circuitry configured to receive said video signal into which said text data was inserted, extract said text data from said received video signal, and interpret, as the selected operation to be performed on said video signal receiving apparatus, said extracted text data, and said video signal receiving apparatus automatically performs the selected operation corresponding to the selected option represented in said text data, and wherein the video signal receiving apparatus performs the selected operation at a point in time in the video signal from which the inserted text corresponding to the selected operation was extracted.
Claim31 recites a medical video network system comprising an endoscope and a medical video recorder, the medical video recorder comprising circuitry configured to:





receive an endoscopic video signal from the 
endoscope with a generated metadata
added to the endoscopic video signal;















interpret the generated metadata; and
process the endoscopic video signal based on the interpreted metadata, and record the endoscopic video signal in the video recorder based on the interpreted metadata.
Claim16 recites  the video signal generating and receiving system according to claim 15, wherein said camera of said video signal generating apparatus generates a serial digital video signal in HD-SDI format, said circuitry of said video signal generating apparatus further configured to generate as said text data a term value which is a type of metadata stipulated by SMPTE, said circuitry of said video signal generating apparatus further configured to insert said term value as ancillary data into a vertical blanking interval of said serial digital video signal in said HD-SDI format, said circuitry of said video signal receiving apparatus further configured to receive said serial digital video signal in said HD-SDI format, and said circuitry of said video signal receiving apparatus further configured to extract said term value as said text data from an ancillary data area in said vertical blanking interval of said serial digital video signal in said HD-SDI format.
Claim32 recites the medical video network system according to claim 31, 
wherein the endoscopic video signal is a 
serial digital video signal in HD-SDI format stipulated by SMPTE, and wherein the metadata is a term value, which is a type of metadata stipulated by SMPTE, inserted as ancillary data into a vertical blanking interval of the endoscopic video signal in the HD-SDI format.


Claims 17-21, 24-28, 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-4, 6-10, 12 of U.S. Patent No. 11,056,226. Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims of the patent discloses the claims of the present application..
Patent No.11,056,226
Application No. 17/351,255
Claim1 recites a medical video network system comprising: an endoscope including: an image sensor configured to output an endoscopic video signal; and circuitry configured to generate metadata written in extensible markup language format in response to an operation of the endoscope and to add the generated metadata to the endoscopic video signal; and one or more processors, coupled to the endoscopic device through a network, including at least a video recorder, each of the one or more processors including circuitry configured to: 
receive the endoscopic video signal with the generated metadata added to the endoscopic video  signal; 
interpret the generated metadata; and process the endoscopic video signal based on the interpreted metadata, wherein processing the endoscopic video signal includes the circuitry being further configured to record the endoscopic video signal in the video recorder based on the interpreted metadata.
Claim17 recites a medical video recorder comprising circuitry configured to: 











receive an endoscopic video signal with a generated metadata added to the endoscopic video signal: 
interpret the generated metadata; and process the endoscopic video signal based on the interpreted metadata, wherein processing the endoscopic video signal includes the circuitry being further configured to record the endoscopic video signal in the video recorder based on the interpreted metadata
Claim2 recites the medical video network system according to claim 1, wherein the endoscopic video signal is a serial digital video signal in HD-SDI format stipulated by SMPTE, and wherein the circuitry of the endoscope is further configured to generate as the metadata a term value which is a type of metadata stipulated by SMPTE and to insert the term value as ancillary data into a vertical blanking interval of the serial digital video signal in the HD-SDI format
Claim18 recites the medical video recorder according to claim 17, wherein the
endoscopic video signal is a serial digital video signal in HD-SDI format stipulated by
SMPTE, and wherein the metadata is a term value, which is a type of metadata stipulated by SMPTE, inserted as ancillary data into a vertical blanking interval of the endoscopic video signal in the HD-SDI format
Claim3 recites the medical video network system according to claim 1, wherein the operation includes a recording start executor and a recording end executor configured to start and end video recording respectively on the video recorder configured to receive the video signal, and wherein the circuitry of the endoscope is further configured to generate text data designating a video recording start point and a video recording end point in response to the execution of the recording start executor and the recording end executor respectively.
Claim19 recites the medical video recorder according to claim 17, 





wherein the endoscopic video signal includes text data designating a video recording start point and a video recording end point in response to the execution of the recording start executor and the recording end executor respectively.
Claim4 recites the medical video network system according to claim 1, wherein a frame is identified as a video frame of interest in response to an input operation by an operator, and wherein the circuitry of the endoscope is further configured to generate the metadata designating the point of interest in response to the input operation performed by the operator.
Claim20 recites the medical video recorder to claim 17, wherein a frame is identified as a
video frame of interest in response to an input operation by an operator, and wherein the generated metadata designated in the endoscopic video signal includes a point of interest generated in response to an input operation performed by an operator of an
endoscope generating the endoscopic video
 signal
Claim6 recites the medical video network system according to claim 1, wherein the circuitry of the endoscope is further configured to: process the endoscopic video signal; recognize an object based on the processing of the endoscopic video signal; and generate the metadata in response to a result of the object recognition.
Claim21 recites the medical video recorder according to claim 17, wherein the circuitry is
further configured to: 

recognize an object based on processing of the endoscopic video signal; and determine the generated metadata in response to a result of the object recognition.
Claim7 recites a method for processing a video signal from an endoscope in a medical video network system having a plurality of processors, coupled to the endoscope through a network, including at least a video recorder, the method comprising: 
receiving an endoscopic video signal produced by an image sensor in the endoscope; 
receiving metadata written in extensible markup language generated in response to an operation of the endoscopic device; adding the generated metadata to the endoscopic video signal interpreting the received metadata;
 and processing the received endoscopic video signal based on the interpreted metadata, wherein processing the endoscopic video signal includes recording the endoscopic video signal in the video recorder based on the interpreted metadata.
Claim24 recites a method of operating medical video recorder comprising:




receiving an endoscopic video signal with a generated metadata added to the
endoscopic video signal;





interpreting the generated metadata; 
and processing the endoscopic video signal based on the interpreted metadata, wherein processing the endoscopic video signal includes recording the endoscopic
video signal in the video recorder based on the interpreted metadata.
Claim8 recites the method according to claim 7, wherein the endoscopic video signal is a serial digital video signal in HD-SDI format stipulated by SMPTE, wherein the metadata includes a term value, which is a type of metadata stipulated by SMPTE, as ancillary data inserted into a vertical blanking interval of the serial digital video signal in the HD-SDI format.
Claim25 recites the method according to claim 24, wherein the endoscopic video signal is a serial digital video signal in HD-SDI format stipulated by SMPTE, and wherein the metadata is a term value, which is a type of metadata stipulated by SMPTE, inserted as ancillary data into a vertical blanking interval of the endoscopic video signal in the HD-SDI format.
Claim9 recites the method according to claim 7, wherein the metadata includes a recording start executor and a recording end executor configured to start and end video recording, respectively, in response to an execution of the recording start executor and the recording end executor, respectively.
Claim26 recites the method according io claim 24, wherein the endoscopic video signal includes text data designating a video recording start point and a video recording end point in response to the execution of the recording start executor and the recording end executor respectively.
Claim10 recites  the method according to claim 7, 


wherein the metadata includes information identifying a frame of the endoscopic video signal as a video frame of interest in response to an input operation by an operator.
Claim27 recites the method to claim 24, wherein a frame is identified as a video frame of interest in response to an input operation by an operator, and wherein the generated metadata designated in the endoscopic video signal includes a point of interest generated in response to an input operation performed by an operator of an
endoscope generating the endoscopic video signal.
Claim12 recites  the medical video network system according to claim 7, wherein the metadata includes information generated in response to recognizing an object in the endoscopic video signal.
Caim28 recites the method according to claim 17, farther comprising: recognizing an object based on processing of the endoscopic video signal; and determining the generated metadata in response to a result of the object recognition.
Claim1 recites a medical video network system comprising: an endoscope including: an image sensor configured to output an endoscopic video signal; and circuitry configured to generate metadata written in extensible markup language format in response to an operation of the endoscope and to add the generated metadata to the endoscopic video signal; and one or more processors, coupled to the endoscopic device through a network, including at least a video recorder, each of the one or more processors including circuitry configured to: 
receive the endoscopic video signal with the generated metadata added to the endoscopic video signal; 
interpret the generated metadata; 
and process the endoscopic video signal based on the interpreted metadata, wherein processing the endoscopic video signal includes the circuitry being further configured to record the endoscopic video signal in the video recorder based on the interpreted metadata.
Claim31 recites a medical video network system comprising an endoscope and a medical video recorder, the medical video recorder comprising circuitry configured to:









receive an endoscopic video signal from the endoscope with a generated metadata
added to the endoscopic video signal;
interpret the generated metadata; 
and process the endoscopic video signal based on the interpreted metadata wherein processing the endoscopic video signal includes the circuitry being further
configured to record the endoscopic video signal in the video recorder based on the
interpreted metadata.
Claim2 recites the medical video network system according to claim 1, wherein the endoscopic video signal is a serial digital video signal in HD-SDI format stipulated by SMPTE, and wherein the circuitry of the endoscope is further configured to generate as the metadata a term value which is a type of metadata stipulated by SMPTE and to insert the term value as ancillary data into a vertical blanking interval of the serial digital video signal in the HD-SDI format.
Claim32 recites the medical video network system according to claim 31, wherein the
endoscopic video signal is a serial digital video signal in HD-SDI format stipulated by
SMPTE, and wherein the metadata is a term value, which is a type of metadata stipulated by SMPTE, inserted as ancillary data into a vertical blanking interval of the endoscopic 
video signal in the HD-SDI format.
Claim3 recites the medical video network system according to claim 1, wherein the operation includes a recording start executor and a recording end executor configured to start and end video recording respectively on the video recorder configured to receive the video signal, and wherein the circuitry of the endoscope is further configured to generate text data designating a video recording start point and a video recording end point in response to the execution of the recording start executor and the recording end executor respectively.
Claim33 recites the medical video network system according to claim 31, wherein the
endoscope includes circuitry configured to include text data designating a video recording start point and a video recording end point in the endoscopic video signal in response to the execution of the recording start executor and the recording end executor respectively
Claim4 recites the medical video network system according to claim 1, 
wherein a frame is identified as a video frame of interest in response to an input operation by an operator, and wherein the circuitry of the endoscope is further configured to generate the metadata designating the point of interest in response to the input operation performed by the operator.
Claim34 recites the medical video network system according to claim 31, 
wherein the endoscope includes circuitry configured to: identity a frame as a video frame of interest in response to an input operation to the endoscope by an operator; 
and include a point of interest in the generated metadata designated in the endoscopic video signal in response to an input operation performed by the operator of the endoscope.
Claim6 recites the medical video network system according to claim 1, wherein the circuitry of the endoscope is further configured to: process the endoscopic video signal; recognize an object based on the processing of the endoscopic video signal; and generate the metadata in response to a result of the object recognition.
Claim35 recites the medical video network system according to claim 31, wherein the
circuitry of the medical video recorder is further configured to:
recognize an object based on processing of the endoscopic video signal; and determine the generated metadata in response to a result of the object recognition.


Allowable Subject Matter
Claims22-23, 29-30, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the double patenting rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484